Per Curiam.

This case involves, as does Commonwealth Loan Co. v. Berry, 2 Ohio St. 2d 169, the priority granted to possessory artisan’s lien by Section 1309.29, Bevised Code, and raises the question whether the priority there granted prevails over the priority granted by Section 4505.13, Bevised Code, to the lien of a valid chattel mortgage noted upon the certificate of title to a motor vehicle.
Both the trial court and the Court of Appeals held for the plaintiff, and the cause is before this court pursuant to the allowance of a motion to certify the record.
The decision in Commonwealth Loan Co. v. Berry, supra, to the effect that priority granted by Section 4505.13, Bevised Code, prevails over the priority granted by Section 1309.29, Bevised Code, where the subject property is a motor vehicle, for the reasons there given, disposes of this case and requires affirmance of the judgment of the Court of Appeals for Summit County.

Judgment affirmed.

Taet, C. J., Zimmerman-, Matthias, O’Neill, Herbert, Schneider and Brown, JJ., concur.